Exhibit 10.9.0


FORM OF

RESTRICTED STOCK AGREEMENT

(2005 LTIP Version)

Restricted Stock Agreement (this “Agreement”), dated as of August 31, 2005 (the
“Grant Date”), between GrafTech International Ltd. (the “Corporation”) and
                                                  (the “Participant”).

BACKGROUND

Reference is made to the GrafTech International Ltd. 2005 Equity Incentive Plan
(the “Plan”). A copy of the Plan has been made available to the Participant and
the terms of the Plan are incorporated herein by reference.

The Plan allows the Corporation to provide rewards and incentives to, among
others, employees of the Company by, among other things, granting them shares of
Common Stock. The Board or the Compensation Committee has determined that it
would be in the best interest of the Corporation and its stockholders to grant
the Restricted Shares to the Participant under the Plan.

In consideration of the covenants contained herein and other good and valuable
consideration, receipt of which is hereby acknowledged, the parties agree as
follows:

ARTICLE I

 

DEFINITIONS

Whenever capitalized terms are used in this Agreement, they shall have the
meanings set forth in this Agreement or, if not defined in this Agreement, as
set forth in the written employment agreement between the Participant and the
Corporation or a Subsidiary or, if not defined in this Agreement and if not
defined in such an employment agreement or there is no such employment
agreement, as set forth in the Plan.

“Cause” shall mean:

(i)         gross neglect or willful and continuing refusal by the Participant
to substantially perform his or her duties or responsibilities for or owed to
the Company (other than due to death, Disability or Retirement);

(ii)         breach by the Participant of his or her confidentiality obligations
owed to the Company;

(iii)        willful engagement by the Participant in conduct which is
demonstrably injurious to the Company (including a breach by the Participant of
his or her confidentiality, non-competition or non-solicitation obligations owed
to the Company); or

(iv)        conviction or plea of nolo contendere by the Participant to a felony
or a misdemeanor involving dishonesty or financial or economic wrongdoing (such
as fraud,

 

 



 

 

embezzlement, insider trading, bribery, theft, price fixing, graft or corrupt
payments, perjury or false certification).

ARTICLE II

 

GRANT OF RESTRICTED SHARES

2.1    Grant of Restricted Shares. The Participant is hereby granted ________
shares of Common Stock subject to the restrictions and conditions set forth in
this Agreement. References in this Agreement to “Restricted Shares” mean the
shares of Common Stock granted hereby and any cash, securities, rights or
property distributed in respect thereof or issued in exchange therefor (which
shall be subject to the same restrictions and provisions as such shares).

2.2    Value of Restricted Shares. The Fair Market Value of the Restricted
Shares at the close of trading on the Grant Date was $_____ per share.

2.3    Grant Information. The Restricted Shares have been granted under the
Plan. The Board or the Compensation Committee authorized the grant of the
Restricted Shares on August 31, 2005.

ARTICLE III

 

VESTING OF RESTRICTED SHARES

All of the Restricted Shares are unvested. Subject to Section 6.2, Restricted
Shares shall vest upon, but only upon, the earliest to occur of the events
described in Section 3.1, 3.2 or 3.3, in each case subject to the limitations
set forth in Section 3.4. Subject to Section 6.2, all unvested Restricted Shares
shall be forfeitable as set forth in Section 3.4 and shall be non-transferable
as set forth in Section 4.3. All vested Restricted Shares shall become
non-forfeitable and transferable at the time they first vest, although:

(i)         transferability may be subject to pre-clearance, blackout,
registration and other restrictions under the Company’s insider trading and
other compliance policies and procedures;

(ii)         transferability may be restricted under Section 4.4 until all
Withholding Requirements (as defined herein) are satisfied; and

(iii)        transfers by executive officers should be reviewed in advance to
determine if there would be any potential liability for short-swing profits
under Section 16(b) of the Exchange Act.

3.1    Time Vesting. If not sooner vested and unless previously forfeited
pursuant to Section 3.4, one-third of the Restricted Shares shall vest at the
close of trading on August 31 of each of 2006, 2007 and 2008 if, and only if,
the Participant’s employment by the Company continues through such August 31,
respectively.

 

 

2

 



 

 

 

3.2    Accelerated Vesting. If not sooner vested and unless previously forfeited
pursuant to Section 3.4, all of the Restricted Shares shall vest upon the
occurrence of a Change in Control.

3.3    Discretionary Vesting. The Compensation Committee or the Board may
accelerate the vesting of any or all of the Restricted Shares at any time and
for any reason.

3.4    Effect of Termination of Employment and Other Events on Vesting;
Forfeiture of Unvested Restricted Shares. Unless otherwise determined by the
Board or the Compensation Committee and subject to Section 6.2, all unvested
Restricted Shares shall cease to vest and shall be forfeited upon the earliest
to occur of:

(i)         the time of notification of the termination of the Participant’s
employment by the Company for Cause or Detrimental Conduct;

(ii)         the date of the termination of the Participant’s employment by the
Company for any reason other than Cause or Detrimental Conduct or the date of
the Participant’s resignation from employment with the Company for any reason;
or

(iii)        the date on which the Board or the Compensation Committee takes
such action pursuant to Article V (or such later date as may be specified by the
Board or the Compensation Committee).

3.5    Effective Date of Termination of Employment or Retirement. For purposes
hereof, except as otherwise set forth in Section 3.4(i), the date of resignation
or termination of employment means the last date of actual employment, even if a
different date is used for administrative convenience in connection with
employee retirement, benefit or welfare plans.

ARTICLE IV

 

PROCEDURES AFFECTING RESTRICTED SHARES

4.1    Reversion to Treasury. All Restricted Shares which are forfeited shall
automatically (and without need for further action by the Corporation, the
Participant or any other person) revert to the Corporation and shall thereupon
constitute treasury shares subject to the Plan or some other plan of the
Corporation, as may be provided in the Plan or such other plan.

4.2    Delivery of Restricted Shares.

(i)         The Restricted Shares will be delivered to the Participant in book
entry form by causing the Restricted Shares to be credited to the Participant’s
account at such brokerage firm as may be designated from time to time by the
Corporation to assist in the administration of the Plan (the “Broker”).

(ii)         Restricted Shares will be delivered on or before the date on which
they are scheduled to vest; provided, however, that, if any Restricted Shares
vest before such

 

 

3

 



 

 

date, such Restricted Shares shall be delivered reasonably promptly (as
determined by the Corporation) thereafter.

(iii)        When Restricted Shares are delivered in book entry form, such
delivery as well as all subsequent transfers and other matters relating to such
Restricted Shares will be subject, in addition to all other provisions hereof,
to the rules and requirements imposed by the Broker and such administrative
rules and requirements as may be imposed by the Corporation. Prior to vesting,
Restricted Shares will be subject to stop transfer instructions given by the
Corporation to the Broker and the transfer agent for the Common Stock. Upon
vesting of any Restricted Shares, such stop transfer instructions will be
terminated (except as otherwise provided in connection with the Company’s
insider trading and other compliance policies and procedures and except to the
extent that any Restricted Shares may be sold pursuant to Section 4.4 to satisfy
Withholding Requirements (as defined in Section 4.4)). Upon forfeiture of any
Restricted Shares, the Broker and such transfer agent will be instructed to
debit such Restricted Shares from such account and return them to the
Corporation.

(iv)        Each book entry relating to Restricted Shares may include such
restrictive instructions in such forms as the Corporation may deem convenient,
expedient, necessary or appropriate relating to the restrictions under this
Agreement, applicable securities, tax or other laws or applicable rules of any
securities exchange or market.

4.3       Transfer of Restricted Shares.

(i)         Unvested Restricted Shares cannot be Transferred to any Person or
entity or for any purpose without the prior written consent of the Corporation.
Any attempt to effect a Transfer of unvested Restricted Shares without such
consent shall be null and void.

(ii)         To the extent necessary (as determined by the Corporation) to
permit resale by the Participant of vested Restricted Shares, the Corporation
will use reasonable efforts to register the resale of such Restricted Shares
under the Securities Act, so long as the Corporation is permitted to do so on
Form S-3 or S-8 or a similar abbreviated form and subject to the terms and
conditions set forth in the Plan and such other reasonable or customary terms
and conditions as be may be imposed by the Corporation (including those relating
to indemnification by the Participant for errors or omissions from information
provided by the Participant).

4.4       Withholding of Taxes.

(i)         The Company shall withhold or deduct from any or all payments or
amounts due to or held for the Participant, whether due from the Company or held
in the Participant’s account at the Broker, an amount (the “Withholding Amount”)
equal to all taxes (including unemployment (including FUTA), social security and
medical (including FICA), and other governmental charges of any kind as well as
income and other taxes) required to be withheld or deducted with respect to any
and all taxable income and other amounts attributable to the Restricted Shares
(the “Withholding Requirement”).

(ii)        The Withholding Amount shall be determined by the Company.

 

 

4

 



 

 

 

(iii)         The timing of withholding or deduction from such payments or
amounts shall be determined by the Company; provided, however, that, if such
taxes are required to be paid to a tax or other governmental authority before
such withholding or deduction is made, then the Company shall pay such taxes
when due as agent for the Participant and shall be entitled to reimbursement
therefor from such payments or amounts, or otherwise.

(iv)        The Corporation may restrict transfer of any or all vested
Restricted Shares until all Withholding Requirements are satisfied.

(v)        Unless the Participant has made or makes a timely election pursuant
to Section 83(b) of the Code, the Participant authorizes the Corporation and the
Broker to:

(A)       sell, on his or her behalf and for his or her account, from time to
time and at any time as the Corporation or the Broker may deem necessary,
appropriate, convenient or expedient to satisfy each Withholding Requirement or
to reimburse the Company in respect thereof, a sufficient number of Restricted
Shares (as determined by the Corporation or the Broker) so that the net proceeds
from such sale equal or exceed the applicable Withholding Amount; and

(B)        use the net proceeds to satisfy such Withholding Requirement (with
any excess net proceeds to be paid to or deposited in an account of the
Participant).

(vi)        If the Participant has made or makes an election pursuant to Section
83(b) of the Code, he or she shall immediately file a copy thereof with the
Company and upon demand by the Company make a cash payment to the Company equal
to any Withholding Amount in respect thereof.

(vii)       In connection with any sale of Restricted Shares pursuant to this
Section 4.4, the Participant agrees that:

(A)      such sale may be aggregated with sales of restricted stock granted to
other participants under the Plan or other plans of the Company;

(B)       such aggregated sales may be made from time to time in one or more
installments at any time;

(C)      such aggregated sales may be made over time as the Corporation or the
Broker may deem necessary, appropriate, convenient or expedient with a view
toward avoidance or minimization of disruption of the market for the Common
Stock, administrative convenience, minimization of costs and expenses or other
factors; and

(D)      the net proceeds from such aggregated sales and the sale prices of the
shares sold may be allocated among such Restricted Shares and other shares of
restricted stock and the Participant and such other participants as the
Corporation or the Broker may deem reasonable.



 

5

 



 

 

 

(viii)       The Participant understands that:

(A)       different Withholding Requirements may arise at different times based
on time of delivery or vesting of Restricted Shares, tax elections or other
factors;

(B)        different Withholding Requirements may be based on different values
attributable to the Restricted Shares at such times or otherwise based on
applicable tax laws, changes in the financial performance or prospects of the
Company, changes in market or economic conditions or other factors;

(C)       it may not be practicable or permissible to sell Restricted Shares to
satisfy each Withholding Requirement at the time due because of rules and
requirements of the Broker, administrative rules and requirements of the
Company, restrictions under the Company’s insider trading and other compliance
policies and procedures, potential liability for short-swing profits under
Section 16(b) of the Exchange Act, applicable securities, tax or other laws,
applicable rules of any securities exchange or market, or other factors; and

(D)       as a result, Restricted Shares may be sold at times and values that
differ, potentially significantly, from those applicable to such Withholding
Requirement and that such differences can result in gains or losses, potentially
significant, relative to those values and capital gains and losses for tax
purposes in addition to the taxes described in Section 4.4(i).

(ix)        The Participant hereby appoints each officer and assistant officer
of the Corporation to be the Participant’s true and lawful agent, proxy and
attorney-in-fact, with full power of substitution and re-substitution (each, an
“attorney-in-fact” and, together, the “attorneys-in-fact”), to take, cause to be
taken and authorize the taking of any and all actions (including the giving of
instructions to sell and the approval of confirmations), to incur, cause to be
incurred and authorize the incurrence of any and all costs and expenses
(including brokerage commissions), to undertake, cause to be undertaken and
authorize the undertaking of any and all obligations and to execute,
acknowledge, file, publish and deliver, cause to be executed, acknowledged,
filed, published and delivered and authorize the execution, acknowledgement,
filing, publication and delivery of any and all agreements, instruments and
documents (including stock powers, account agreements and related documents, and
wire transfer instructions) which any such attorney-in-fact may deem necessary,
appropriate, convenient or expedient to sell Restricted Shares, on behalf and
for the account of the Participant, to generate net proceeds to satisfy any and
all Withholding Requirements, to use net proceeds in satisfaction thereof and to
otherwise give effect to the intent and purposes of this Section 4.4, all in the
name of the Participant, any such attorney-in-fact, the Corporation or any
Subsidiary and all at such times, in such manners, in such amounts, on such
exchanges or markets, on such terms, through such brokers, dealers and accounts
and otherwise as any such attorney-in-fact may determine in his or her sole and
absolute discretion, and hereby grants to each attorney-in-fact the full power
and authority to do any and all things necessary, convenient, expedient or
appropriate in connection therewith. This power of attorney shall not be
affected in any manner by reason of the execution, at any time, of other powers
of attorney by the Participant in favor of persons other than the
attorneys-in-fact named herein and shall not be affected by the subsequent
death, disability or incompetence of the Participant. This power of attorney is
irrevocable and coupled

 

 

6

 



 

 

with an interest and shall remain in effect until all Withholding Requirements
have been fully and unconditionally satisfied. All persons dealing with any of
the attorneys-in-fact may assume that this power of attorney has not been
revoked and may be relied upon.

(x)        The Participant acknowledges and agrees that neither the Company, the
Broker nor any of their respective affiliates, control persons, directors,
officers, employees, representatives or agents shall have any liability or
obligation for any losses, damages, costs or expenses of any kind or under any
theory arising out of or in connection with any action taken or omitted to be
taken or any delay in taking any action pursuant to or contemplated by this
Section 4.4 (including the determination of any Withholding Amount or the time
when any Withholding Requirement is required to be satisfied or any sale of or
delay in selling or failure to sell or the price, terms or conditions of sale of
any or all of the Restricted Shares), including any liability for any claim that
the Participant could have made more or lost less in connection therewith or for
any capital gain or loss due to the difference in time between the triggering of
a Withholding Requirement and the resale of Restricted Shares in respect thereof
or for violations of insider trading or other laws or for incurrence of
liability for short-swing profits under Section 16(b) of the Exchange Act,
except to the extent that a court of competent jurisdiction determines by final
and nonappealable judgment that any such losses, damages, costs or expenses
resulted from actions taken or omitted to be taken by them in bad faith or from
their gross negligence or willful misconduct. References in this Section 4.4 to
“selling” and correlative terms include all activities related thereto,
including placement and execution of sell orders, selection of brokers and
dealers, delivery of share certificates, receipt of proceeds and payment of fees
and commissions.

(xi)        The provisions hereof regarding sale of Restricted Shares to satisfy
Withholding Requirements are also intended to constitute a trading plan within
the meaning of Rule 10b5-1 under Securities Act.

(xii)       The Participant accepts this Agreement and the Restricted Shares
subject to, and agrees to assume, the limitations, risks and responsibilities
inherent with respect to the Restricted Shares, including those mentioned in
this Agreement.

ARTICLE V

 

FORFEITURE

Notwithstanding anything contained herein to the contrary, if the Participant
engages in Detrimental Conduct, then the Compensation Committee or the Board
shall have the right, in its sole and good faith judgment, to suspend
(temporarily or permanently) the vesting of any or all of the Restricted Shares,
extend the date for such vesting, suspend (temporarily or permanently) the
Transferability of any or all of the Restricted Shares, require the forfeiture
of any or all of the Restricted Shares then held by the Participant or his
affiliates or related parties, or take any other actions in respect of any or
all of the Restricted Shares or this Agreement.

 

 

7

 



 

 

 

ARTICLE VI

 

MISCELLANEOUS

6.1    Notices. All notices to a party must be given in writing and shall be
deemed to have been duly given when delivered by hand or three days after
deposited in the mail, postage prepaid or, in the case of telecopy or email
notice, when received, addressed as follows or to such other address as to which
the intended receiving party shall have duly given notice to the notifying party
hereunder:

(i)

If to the Company, to the following address:

 

 

GrafTech International Ltd.

 

Brandywine West Building, Suite 301

 

1521 Concord Pike

 

Wilmington, Delaware 19803

 

Attn: General Counsel

 

Telecopy: (302) 778-8238

 

Email: karen.narwold@graftech.com

 

with a copy to:

 

UCAR Carbon Company Inc.

 

12900 Snow Road

 

Parma, Ohio 44130

 

Attn: Human Resources

 

Telecopy: (216) 676-2143

 

Email: james.pegram @graftech.com

(ii)

If to the Participant, to his or her most recent primary residential address or
business telecopy or email address as shown on the records of the Company.

 

6.2    Amendments and Conflicting Agreements. This Agreement may be amended by a
written instrument executed by the parties which specifically states that it is
amending this Agreement or by a written instrument executed by the Corporation
which so states if such amendment is not adverse to the Participant or relates
to administrative matters. Subject to the next sentence, if there is a conflict
or inconsistency between this Agreement and the Plan, the Plan shall govern.
Notwithstanding anything contained herein or in the Plan to the contrary, to the
extent that any severance agreement (including any agreement related to a change
in control of the Corporation, however defined) provides rights, terms or
conditions that are more favorable to the Participant than those provided in
this Agreement or the Plan, such more favorable rights, terms and conditions
shall govern.

6.3    Governing Law and Interpretation. This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Delaware
applicable to contracts made and to be performed therein without regard to the
conflicts of law principles thereof. Whenever the word “including” is used
herein, it shall be deemed to be followed by the

 

8

 



 

 

phrase “without limitation”. Unless otherwise specified herein, all
determinations, consents, elections and other decisions by the Company, the
Board, the Compensation Committee or the Broker may be made, withheld or delayed
in its sole and absolute discretion.

6.4    Internal Revenue Code Section 409A. The parties recognize that certain
provisions of this Agreement may be affected by Section 409A and agree to
negotiate in good faith to amend this Agreement with respect to any changes
necessary or advisable to comply with Section 409A. To the extent that the
Participant incurs any penalty for violations of Section 490A, the Company shall
indemnify the Participant therefor.

6.5    Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

6.6    Counterparts. This Agreement may be executed in counterparts, which
together shall constitute one and the same instrument and which will be deemed
effective whether received in original form or by telecopy or other electronic
means.

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties.

 

 

 

PARTICIPANT

      GRAFTECH INTERNATIONAL LTD.

 

___________________________________ 

Signed

   

 

By: ____________________________  

Name: _________________________  

Title: ___________________________

 

 

 

 

9

 

 

 

 

 